        
Exhibit 10.4


7 May, 2015



SETTLEMENT AND RELEASE AGREEMENT
This settlement and release agreement (“Agreement”) is entered into by and
between SunEdison, Inc., (formerly MEMC Electronic Materials, Inc.,
“SunEdison”), and Wacker Chemie AG (“Wacker”) (collectively, Wacker and
SunEdison shall be referred to in this Agreement as the “Parties” and
individually as a “Party”).


WHEREAS, the Parties entered into two long term supply agreements for
polycrystalline silicon dated 20/27 May 2010 and 9/13 August 2010 (the “Supply
Agreements”) as well as a settlement agreement dated 27/28 August 2012 (the
“Settlement Agreement”) which provided for binding take and pay obligations on
SunEdison´s part until the end of their respective terms (collectively, the
Supply Agreements and the Settlement Agreement shall be referred to in this
Agreement as the “Agreements”); and


WHEREAS, the Parties were in disagreement regarding the obligations arising out
of the Agreements; and


WHEREAS, the Parties agree that the Agreements were terminated by 20 December,
2012; and


WHEREAS Wacker initiated an arbitration procedure at the Swiss Chambers'
Arbitration Institution (the “SCAI”) as of 20 December 2012 (SCAI Case No.
600332-2012) (the “Arbitration”); and


WHEREAS, the Parties now have met to find an amicable solution to avoid the
further proceeding of the Arbitration; and


WHEREAS, it is now the desire of the Parties to finally settle all claims and
disputes relating to the Agreements on the terms and conditions set forth in
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:




1.
Recitals. The recitals set forth above are incorporated herein as a material
part of this Agreement.



2.
Final Retention and Assumption of Pre-payment. Wacker is irrevocably entitled to
retain the total remaining pre-payment balance in the amount of
EUR 24.080.582,40 (in words: twenty four million eighty thousand five hundred
eighty-two 40/100 Euro) previously paid by SunEdison under the Agreements, and
not credited against shipments of polycrystalline silicon or forfeited under the
Agreements (the “Pre-Payment Amount”). The Pre-Payment Amount represents the
correct and final amount with respect to all pre-payment amounts actually paid
to Wacker as of the date of this Agreement and that these amounts have not been
credited against deliveries or forfeited under the Agreements. SunEdison will
not seek to reduce the Pre-Payment Amount and by way of precaution waives any
and all potential claims for repayment, in part or in total, of such Pre-Payment
Amount. Furthermore, SunEdison represents and warrants that such claims for
repayment, in part or in total, of such Pre-Payment Amount have not been
assigned to a third party.


1



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

3.
Payment of unpaid Invoices. In addition to the retention of the Pre-Payment
Amount by Wacker, SunEdison shall irrevocably pay to Wacker and Wacker shall
irrevocably accept the total sum of EUR 22,762,724.96 (in words: twenty-two
million seven hundred sixty-two thousand seven hundred twenty-four and 96/100
Euro) to settle all unpaid invoices issued by Wacker to SunEdison for quantities
of polycrystalline silicon delivered by Wacker to SunEdison (the “Unpaid
Invoices Amount”).



4.
Compensation Amount. In addition to the retention of the Pre-Payment Amount by
Wacker and the payment of the Unpaid Invoices Amount by SunEdison, SunEdison
shall irrevocably pay to Wacker and Wacker shall irrevocably accept the total
sum of EUR 54,000,000.00 (in words: fifty-four million Euro) (the “Compensation
Amount”) as further lump sum compensation in respect of the premature
termination of the Agreements.



5.
Payment of Unpaid Invoices Amount and Compensation Amount.



5.1
SunEdison shall pay the Unpaid Invoices Amount and the Compensation Amount
according to the following payment schedule:



Amount
Due Date (date of receipt by Wacker)


EUR 22,762,724.96
(Unpaid Invoices Amount)
one week after signing of Agreement
EUR 18,000,000.00
(Compensation Amount, 1st installment)
26 June 2015
EUR 18,000,000.00
(Compensation Amount, 2nd installment)
25 September 2015
EUR 18,000,000.00
(Compensation Amount, 3rd installment)
28 December 2015



Each payment shall be paid by wire transfer at SunEdison’s own costs and without
reduction or set-off to Wacker’s bank account at
Wacker Chemie AG
Account: 222349300
Bank: Deutsche Bank AG
BLZ: 70070010
SWIFT: DEUTDEMM
IBAN: DE39700700100222349300.


Except as provided in section 5.2, the Unpaid Invoices Amount and the
Compensation Amount shall not be subject to interest.


5.2
In case SunEdison does not fully and timely comply with any payment obligation
under the payment schedule set forth in section 5.1 above, the total remaining
Unpaid Invoices Amount and Compensation Amount shall immediately become due and
payable plus interest at 8 percent on the total remaining Unpaid Invoices Amount
and Compensation Amount from that date, and Wacker may immediately


2



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

enforce the total remaining Unpaid Invoices Amount and Compensation Amount plus
interest.




In accordance with the above, if SunEdison does not fully and timely pay


the amount of
due by (date of receipt by Wacker)
SunEdison is ordered to pay to Wacker
EUR 22,762,724.96
(Unpaid Invoices Amount)
one week after signing of Agreement
EUR 76,762,724.96
EUR 18,000,000.00
(Compensation Amount, 1st installment)
26 June 2015
EUR 54,000,000.00
EUR 18,000,000.00
(Compensation Amount, 2nd installment)
25 September 2015
EUR 36,000,000.00
EUR 18,000,000.00
(Compensation Amount, 3rd installment)
28 December 2015
EUR 18,000,000.00



plus interest at 8 percent on the total remaining Unpaid Invoices Amount and
Compensation Amount from the respective date.


6.
Mutual Releases. Except for any obligations arising out of this Agreement, each
Party hereby releases and discharges the other Party from any and all claims,
promises, agreements, disputes, compensation, accounting, sums of money, and/or
any other obligation or liability, either contractual or statutory, known or
unknown, mutual or reciprocal, that either Party ever had, now has, or may have
had in the future against the other Party, arising out of or in connection with
the Agreements.



7.
Confidentiality. The Parties agree to maintain the terms and conditions of this
Agreement, as well as the existence and contents of this Agreement and of
communications, discussions and negotiations between both Parties in respect of
its purpose (“Confidential Information”), in a private, secret and confidential
manner; provided however, that the Parties may reveal the terms of this
Agreement to their respective attorneys, accountants, auditors, tax advisors,
bookkeepers, shareholders and employees on an “as needed” basis, provided that
these recipients are subject to confidentiality obligations at least equivalent
to the terms set forth in this Agreement. That aside, neither Party nor their
agents, attorneys, representatives or employees shall disclose any of the terms
and conditions of this Agreement, unless they obtain the prior written consent
of all Parties, or they are expressly required to disclose this information by
law, including but without limitation to compliance with an order or subpoena of
or from a court of competent jurisdiction or duly authorized governmental or
administrative agency, or compliance with the rules of any relevant stock
exchange. Further, the Parties are obliged to protect the confidential nature of
the information contained herein to the fullest extent permitted by law. Each
Party will inform the other Party in writing prior to the disclosure of
Confidential Information. In the event of an expressly required disclosure, no
Party shall disclose Confidential Information without first providing prior
written notice to the other Party.




3



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

8.
Costs of the Arbitration. Each Party shall bear its own legal and other costs
and expenses incurred in the Arbitration, and 50 % of the fees and expenses of
the Arbitral Tribunal. Wacker will not be reimbursed by SunEdison for the SCAI
registration fee paid by Wacker.



9.
Termination of the Arbitration.



9.1
On the day of signing this Agreement, each Party shall request the Arbitral
Tribunal by email to record this settlement in the form of an arbitral award on
agreed terms in accordance with Art. 34.1 of the Swiss Rules of International
Arbitration of the Swiss Chambers of Commerce (the “Award”) with the wording of
sections 2 - 5 and 8 above, using the form in Appendix A to this Agreement.
Neither Party shall withdraw such request.



9.2
The Parties agree that they will use best efforts in assisting the Arbitral
Tribunal and/or the SCAI in preparing and issuing the Award, in particular the
Parties are obliged to agree to implement any technical suggestions and
amendments by the Arbitral Tribunal to the terms of the Award. The Award
rendered by the Arbitral Tribunal shall be final, binding, and nonappealable.



10.
Recognition and Enforcement of the Award.



10.1
The Parties agree that at any time after the Arbitral Tribunal has rendered the
Award in accordance with section 9 above, Wacker may without any further
conditions request recognition of the Award under the 1958 Convention on the
Recognition and Enforcement of Foreign Arbitral Awards.



10.2
For recognition or enforcement of the Award in the United States of America, the
Parties agree that any state or federal court sitting in the State of New York
has jurisdiction over the Parties, but Wacker may also request recognition of
the Award before any other U.S. court. SunEdison irrevocably waives any
objection which it may now or hereafter have to jurisdiction and the laying of
venue of any suit, claim, action or proceeding arising out of or relating to
this Agreement, the transactions contemplated hereby, and/or the Award in any
U.S. court and further irrevocably waives any claim that any such suit, claim,
action or proceeding brought in any such court has been brought in an
inconvenient forum.



10.3
SunEdison hereby irrevocably consents and waives all objections to the service
of process in any suit, claim, action or proceeding in any U.S. court by the
service of all writs, process, summonses, and execution of judgment in any such
suit, claim, action or proceeding brought therein upon Stephanie Russell,
Assistant General Counsel, (“SunEdison’s Agent”), currently located at 13736
Riverport Drive, Suite 1000, Maryland Heights, MO 63043, USA, by overnight
Federal Express mail, and irrevocably appoints SunEdison’s Agent as its true and
lawful attorney-in-fact, in its name, place and stead to accept such service of
any and all such writs, process, summonses, and execution of judgment, and
agrees that the failure of SunEdison’s Agent to give notice of any such service
of process to SunEdison shall not impair or affect the validity of such service
or any judgment based thereon.    



11.
Confession of Judgment.



11.1
In addition to the recognition of the Award in accordance with section 10, the
Parties agree that, at any time following the execution of this Agreement,
Wacker may cause


4



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

to be filed an Affidavit for Judgment by Confession in the form executed by
SunEdison and attached to this Agreement as Appendix B, which shall provide for
the entry of judgment for a debt to become due, as set forth in the amounts and
due dates in sections 5.1 and 5.2 above, in favor of Wacker and against
SunEdison. SunEdison specifically consents to the filing of the Affidavit for
Judgment by Confession without further notice to, or opportunity to be heard by,
SunEdison, and SunEdison waives any objection it has now or may have in the
future relating to any action by Wacker to enforce the Judgment by Confession.
After the entry of the Judgment by Confession, Wacker shall not enforce the
entered Judgment by Confession if SunEdison fully transmits each and every
amount specified in section 5.1 by the required due dates and in accordance with
the terms set forth in section 5.1.


11.2
The Affidavit for Judgment by Confession may be filed in any state or federal
court sitting in the State of New York (the “Court”), and the Parties hereby
submit to the jurisdiction of such Court for the purposes set forth in this
Agreement. SunEdison irrevocably waives any objection which it may now or
hereafter have to the filing of the Affidavit for Judgment by Confession in the
Court, including but not limited to any claim that the Court does not have
jurisdiction, is not an appropriate venue or is an inconvenient forum. SunEdison
shall not appeal the Judgment by Confession and shall not move to set aside,
alter, or amend the Judgment by Confession.



11.3
SunEdison hereby irrevocably consents and waives all objections to the service
of process in any suit, claim, action or proceeding in the Court by the service
of all writs, process, summonses, and execution of judgment in any such suit,
claim, action or proceeding brought therein upon SunEdison’s Agent by overnight
Federal Express mail, and irrevocably appoints SunEdison’s Agent as its true and
lawful attorney-in-fact, in its name, place and stead to accept such service of
any and all such writs, process, summonses, and execution of judgment, and
agrees that the failure of SunEdison’s Agent to give notice of any such service
of process to SunEdison shall not impair or affect the validity of such service
or any judgment based thereon.



12.
No Admission of Liability. By entering into this Agreement, the Parties admit no
wrongdoing or liability with respect to any of the claims or allegations in this
matter and this Agreement shall not be construed to be an admission or
concession of liability or wrongdoing on any Party’s part. Each Party shall bear
its own costs and attorney’s fees incurred in connection with this Agreement.



13.
Revocation. Wacker is entitled to revoke the Agreement until the Arbitral
Tribunal has rendered the Award in accordance with section 9 of this Agreement.
Wacker may exercise the revocation by written notification or email to any
representative of SunEdison, SunEdison's Agent or SunEdison's counsel in the
Arbitration (Bryan Cave LLP, Dr. Michael Leue, Anna Obolensky).



14.
Entire Agreement. This Agreement constitutes the full, entire and integrated
agreement between the Parties with respect to the subject matter hereof, and
supersedes all prior negotiations, correspondence, understandings and agreements
among the Parties hereto regarding the subject matter hereof. Appendices A and B
are part of this Agreement. All Parties acknowledge that they have read this
Agreement, understand its terms and agree to be bound by this Agreement. Without
prejudice to section 13, any amendment to this Agreement shall be made in
writing in order to be effective; this also applies to an amendment of this
written form requirement.




5



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

15.
Severability. If any provision of this Agreement or part thereof is rendered
void, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The Parties undertake to replace any void, illegal
or unenforceable provision by a valid and enforceable provision, which come as
close as possible to the Parties’ economical intention. The same shall apply if
this Agreement contains an unintentional gap.



16.
Governing Law and Jurisdiction.



16.1
With the exception of sections 10, 11 and 16.2, this Agreement, shall be
exclusively governed by and construed and enforced in accordance with the laws
of Germany, without reference to its choice of law rules. The United Nations
Convention on Contracts for the International Sale of Goods is expressly
excluded.



16.2
Sections 10, 11 and this section 16.2 of this Agreement shall be exclusively
governed by and construed and enforced in accordance with the laws of the State
of New York and the United States, without reference to its choice of law rules.
The United Nations Convention on Contracts for the International Sale of Goods
is expressly excluded.



16.3
With the exception of sections 10, 11 and 16.4, any dispute, controversy or
claim arising out of or in relation to this Agreement, including the validity,
invalidity, breach or termination thereof, shall be settled by arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce in force on the date when the Notice of Arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be
three; the seat of the arbitration shall be in Zurich, Switzerland; the arbitral
proceedings shall be conducted in English, provided that submission of documents
as evidence in German shall be admissible.



16.4
For any dispute, controversy or claim arising out of or in relation to sections
10, 11, and 16.4 of this Agreement, including the validity, invalidity, breach
or termination thereof, the Parties agree that the state and federal courts of
New York have jurisdiction over the Parties.



17.
Additional Documents. The Parties agree to cooperate and execute any and all
reasonably necessary supplemental documents and to take additional actions which
may be reasonably necessary or appropriate to give full force and effect to the
basic terms and intent of this Agreement.



IN WITNESS WHEREOF, the Parties each having been duly authorized, have executed
this Agreement on the date first above written.




SunEdison, Inc.                    Wacker Chemie AG




Date: May 7, 2015                    Date: May 7, 2015


By:    /s/ Brian Wuebbels                By: /s/ Dr. Joachim Rauht


Name: Brian Wuebbels                Name: Dr. Joachim Rauht


Title: Chief Administrative Officer and CFO
Title: CFO

          

6



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL



                    
Appendix A


To:
w.hahnkamper@neudorferlaw.at

stephan.wilske@gleisslutz.com
karrer@pierrekarrer.com


Re:
Termination of arbitration SCAI Case No. 600332-2012 (Wacker Chemie AG vs.
SunEdison Inc.)



Dear Members of the Arbitral Tribunal,


The parties have agreed to settle the dispute between them and terminate the
pending arbitration by an award on agreed terms. Therefore, we kindly ask the
Arbitral Tribunal to record the settlement in the form of an award on agreed
terms in accordance with Art. 34.1 of the Swiss Rules with the following
wording:


1.
Final Retention and Assumption of Pre-payment. Wacker is irrevocably entitled to
retain the total remaining pre-payment balance in the amount of
EUR 24.080.582,40 (in words: twenty four million eighty thousand five hundred
eighty-two 40/100 Euro) previously paid by SunEdison under the Agreements, and
not credited against shipments of polycrystalline silicon or forfeited under the
Agreements (the “Pre-Payment Amount”). The Pre-Payment Amount represents the
correct and final amount with respect to all pre-payment amounts actually paid
to Wacker as of the date of this Agreement and that these amounts have not been
credited against deliveries or forfeited under the Agreements. SunEdison will
not seek to reduce the Pre-Payment Amount and by way of precaution waives any
and all potential claims for repayment, in part or in total, of such Pre-Payment
Amount. Furthermore, SunEdison represents and warrants that such claims for
repayment, in part or in total, of such Pre-Payment Amount have not been
assigned to a third party.



2.
Payment of unpaid Invoices. In addition to the retention of the Pre-Payment
Amount by Wacker, SunEdison shall irrevocably pay to Wacker and Wacker shall
irrevocably accept the total sum of EUR 22,762,724.96 (in words: twenty-two
million seven hundred sixty-two thousand seven hundred twenty-four and 96/100
Euro) to settle all unpaid invoices issued by Wacker to SunEdison for quantities
of polycrystalline silicon delivered by Wacker to SunEdison (the “Unpaid
Invoices Amount”).



3.
Compensation Amount. In addition to the retention of the Pre-Payment Amount by
Wacker and the payment of the Unpaid Invoices Amount by SunEdison, SunEdison
shall irrevocably pay to Wacker and Wacker shall irrevocably accept the total
sum of EUR 54,000,000.00 (in words: fifty-four million Euro) (the “Compensation
Amount”) as further lump sum compensation in respect of the premature
termination of the Agreements.



4.
Payment of Unpaid Invoices Amount and Compensation Amount.


7



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL



4.1
SunEdison shall pay the Unpaid Invoices Amount and the Compensation Amount
according to the following payment schedule:



Amount
Due Date (date of receipt by Wacker)


EUR 22,762,724.96
(Unpaid Invoices Amount)
one week after signing of Agreement
EUR 18,000,000.00
(Compensation Amount, 1st installment)
26 June 2015
EUR 18,000,000.00
(Compensation Amount, 2nd installment)
25 September 2015
EUR 18,000,000.00
(Compensation Amount, 3rd installment)
28 December 2015



Each payment shall be paid by wire transfer at SunEdison’s own costs and without
reduction or set-off to Wacker’s bank account at
Wacker Chemie AG
Account: 222349300
Bank: Deutsche Bank AG
BLZ: 70070010
SWIFT: DEUTDEMM
IBAN: DE39700700100222349300.


Except as provided in section 4.2, the Unpaid Invoices Amount and the
Compensation Amount shall not be subject to interest.


4.2
In case SunEdison does not fully and timely comply with any payment obligation
under the payment schedule set forth in section 4.1 above, the total remaining
Unpaid Invoices Amount and Compensation Amount shall immediately become due and
payable plus interest at 8 percent on the total remaining Unpaid Invoices Amount
and Compensation Amount from that date, and Wacker may immediately enforce the
total remaining Unpaid Invoices Amount and Compensation Amount plus interest.




8



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL



In accordance with the above, if SunEdison does not fully and timely pay


the amount of
due by (date of receipt by Wacker)
SunEdison is ordered to pay to Wacker
EUR 22,762,724.96
(Unpaid Invoices Amount)
one week after signing of Agreement
EUR 76,762,724.96
EUR 18,000,000.00
(Compensation Amount, 1st installment)
26 June 2015
EUR 54,000,000.00
EUR 18,000,000.00
(Compensation Amount, 2nd installment)
25 September 2015
EUR 36,000,000.00
EUR 18,000,000.00
(Compensation Amount, 3rd installment)
28 December 2015
EUR 18,000,000.00



plus interest at 8 percent on the total remaining Unpaid Invoices Amount and
Compensation Amount from the respective date.


5. Costs of the Arbitration. Each Party shall bear its own legal and other costs
and expenses incurred in the Arbitration, and 50 % of the fees and expenses of
the Arbitral Tribunal. Wacker will not be reimbursed by SunEdison for the SCAI
registration fee paid by Wacker.

9



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL



Appendix B




SUPREME COURT OF NEW YORK


--------------------------------------------------------------x
Wacker Chemie AG,                    :
Plaintiff,            :
:
v.                    : AFFIDAVIT FOR JUDGMENT
: BY CONFESSION
SunEdison, Inc.,                    :
: Index No. _________
Defendant.             :
---------------------------------------------------------------------------x


Brian Wuebbels, on behalf of SunEdison, Inc., being duly sworn, deposes and
says:


1.
SunEdison, Inc., (formerly MEMC Electronic Materials, Inc., “SunEdison”) is the
defendant in the above-entitled action.



2.
I am the Chief Administrative Officer and CFO of SunEdison and I have
authorization to execute this Affidavit for Judgment by Confession on behalf of
SunEdison.



3.
Entry of judgment is authorized in any county in the State of New York,
including New York County.



4.
SunEdison, the defendant in the above-titled action, confesses judgment in this
court in favor of the plaintiff, Wacker Chemie AG (“Wacker”), for the following
sums:



4.1
EUR 22,762,724.96 due one week after the date of the last signature on the
Settlement and Release Agreement.



4.2
EUR 18,000,000.00 due June 26, 2015.



4.3
EUR 18,000,000.00 due September 25, 2015.



4.4
EUR 18,000,000.00 due December 28, 2015.



5.
SunEdison hereby authorizes the plaintiff or its executors, administrators, or
assigns to enter judgment for those sums against it. If SunEdison fails to make
any of these payments by the respective due dates, the total remaining sums set
forth in paragraph 4 shall immediately become due and payable, plus interest at
the rate of 8 percent on the total remaining sums from that date.



6.
This confession of judgment is for a debt justly to become due to the plaintiff
arising out of the following facts:



6.1
Wacker and SunEdison entered into two long term supply agreements dated May
20/27, 2010 and August 9/13, 2010, as well as a settlement agreement


10



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

dated 27/28 August 2012 for SunEdison’s purchase of polycrystalline silicon from
Wacker.


6.2     In order to resolve disputes between the Parties arising out of these
agreements, SunEdison has agreed to pay to Wacker the amount of the confessed
judgment as set forth above. SunEdison represents that it owes Wacker the amount
of the confessed judgment as set forth in paragraphs 4 and 5.














Dated:May 7, 2015
                                                                                          /s/
Brian Wuebbels
Brian Wuebbels
Chief Administrative Officer and CFO
On behalf of SunEdison, Inc.



11

